Title: From George Washington to Major General John Sullivan, 1 June 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Middle Brook 1st June 1777

In consequence of your representation I yesterday detatched Lt Colo. Barber with 150 Men and some Horse to Sommerset Court House.
I wish you would use your endeavours to encourage the Militia between Brunswic and the Delaware to be ready to assemble and give their Assistance provided the Enemy attempt to march thro’ the Country, which they intend to do from all our late Accounts. The inclosed I recd from Genl Lincoln this morning.
I have information that the Enemy have cloathed some of their light Horse in Green I suppose with intent to deceive us, of this our Officers commanding scouting parties and those at advanced posts should be advised.
I most earnestly desire that you may keep no more provision or Baggage at princetown than is absolutely necessary and that you may always have Carriages ready to carry off that and your Tents at a Moments warning, that you may be intirely disincumbered and ready to act offensively or defensively as occasion may require. I dont know what means you will fall upon to collect the Militia, or if they can be prevailed upon to take an active part, what signal you will fix upon for them to assemble. But I think if they will only agree to fall upon the flanks of the Enemy upon their march in small parties without any regular order they may harrass and impede them very much. They may be informed that the people in this part of the State have acted with great Spirit since our Army has been drawn into closer compass. There are now 300 Militia assembled at Newark, 200 at Elizabeth Town and 200 at Raway which is more than we could ever get out when our Army covered the Country and was ready to assist them.
I have given Colo. Barber orders to keep out good Scouts and to give you immediate information of any move towards you by way of the Somerset Road. I am &c.
